To compel the dismissal of a writ of garnishment, where residents of Boston, Mass., had commenced an action in the Wayne Circuit Court against residents of New York, but no service was had upon the principal defendants. _
Denied April 17, 1891, with costs.
Iield, that How. Stat. Sec. 808Y covers a case where plaintiff is also a non-resident and points out the mode of procedure to acquire jurisdiction over the principal defendant, in order to subject the choses in action in the hands of the third party to payment of plaintiff’s demand.